State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   104194
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

NIGEL K. CLARKE, Also Known
   as BO,
                    Appellant.
________________________________


Calendar Date:   September 16, 2014

Before:   Peters, P.J., Garry, Egan Jr., Lynch and Clark, JJ.

                             __________


      Jon Kosich, Greenville, for appellant, and appellant
pro se.

      Paul Czajka, District Attorney, Hudson (James A. Carlucci
of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Columbia
County (Nichols, J.), rendered January 28, 2011, which
resentenced defendant following his conviction of the crime of
criminal possession of a weapon in the second degree.

      Defendant was convicted of murder in the second degree and
criminal possession of a weapon in the second degree in 2000 (5
AD3d 807 [2004], lvs denied 2 NY3d 796, 797 [2004]). He was
sentenced to, among other things, a prison term of 15 years on
the weapons possession conviction. The requisite term of
postrelease supervision was not included as part of that sentence
and, in 2011, defendant was returned before County Court for
resentencing (see Correction Law § 601-d). County Court
resentenced defendant on the weapons possession conviction to the
                              -2-                  104194

original prison term, to be followed by five years of postrelease
supervision. Defendant appeals from the judgment resentencing
him.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant, asserting that there are no nonfrivolous
issues to be raised on appeal. Based upon our review of the
record, counsel's brief, and the letter response of defendant
himself, we agree. Thus, the judgment is affirmed and counsel's
request for leave to withdraw is granted (see People v Cruwys,
113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see
generally People v Stokes, 95 NY2d 633 [2001]).

      Peters, P.J., Garry, Egan Jr., Lynch and Clark, JJ.,
concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court